Title: From George Washington to Eleanor Parke Custis, 21 March 1796
From: Washington, George
To: Custis, Eleanor Parke


          
            ⟨My dear Nelly,
            Philadelphia 21st Mar. 1796
          
          In one respect, I have complied fully with my promise to you, in another I have deviated from it in a small degree. I have given you letter for letter, but not with the promptitude I intended; your last of the 29th ult. having lain by me several days unacknowledged. This, however might reasonably have been expected from the multiplicity of my⟩ business.
          Your letter, the receipt of which I am now acknowledging, is written correctly, and in fair characters; which is an evidence that you command, when you please, a fair hand. Possessed of these advantages, it will be your own fault if you do not avail yourself of them: and attention being paid to the choice of your subjects, you can have nothing to fear from the malignancy of criticism, as your ideas are lively, and your descriptions agreeable. Your sentences are pretty well pointed, but you do not as ⟨is proper begin a new paragraph when you change your subject. Attend to these hints and you will deserve more credit from a few lines well adjusted and written in a fair hand, then for a whole sheet scribbled over as if to fill or [ ] the bottom of the paper, was the principal [ ] or design of the letter.
          I make these remarks not from your letter to me, but because many of those to your Grandmama appear to have been written in too much haste; and because this is the time to form your character, improve your diction.
          
          This much by way of advice and⟩ admonition. Let me touch a little now, on your George Town Ball; and happy, thrice happy for the fair who were assembled on the occasion, that there was a man to spare; for had there been seventy nine Ladies & only seventy eight Gentlemen, there might, in the course of the evening, have been some disorder among the caps; notwithstanding the apathy which one of the company entertains for the “youth of the present day, and her determination never to give herself a moments uneasiness on account of any of them.” A hint here; Men and Women feel the same inclinations towards ⟨each other now that they always have done, and which they will continue to do until there is a new order of things. And you, as others have done, may find perhaps, that the passions of your sex are easier roused than allayed. Do not therefore boast too soon, nor too strongly, of your insensibility to, or resistance of its powers.
          In the composition of the human frame there is a good deal of inflaminable matter; however dormant it may be for a while, and like an intimate acquaintance of yours, when the torch is put to it, that which is within you may burst into a blaze; for which reason, and especially too, as I have entered on the chapter of advices I will read you a lecture drawn from this text.
          Love is said to be an involuntary passion and it is therefore contended that it cannot be resisted. This is true, in part only; for like all things else when nourished and supplied plentifully with [aliment,] it is rapid in its progress; but let these be withdrawn and it may be stifled in its birth or much stunted in its growth.
          For example—a woman (the same with the other sex) all beautiful & accomplished will, while her hand & heart are [undisposed] of[, turn] the heads, and set the Circle in which [she moves on fire].
          Let her marry, and what is the consequence? The madness ceases and all is quiet again: Why? not because there is any diminuation in the charm of the lady but because there is an end of hope. Hence it follows that love may and therefore that it ought to be under the guidance of reason. For although we cannot avoid first impressions, we may assuredly place them under guard; and my motives in treating on this subject are to show you “whilst you remain Eleanor [Parke] Custis [Spinster], and retain the resolution to love with moderation” the propriety of

adhering to the latter; at least until you have secured your game, and the way by which it is to be accomplished.
          When the fire is beginning to kindle, and your heart growing warm, propound these questions to it. Who is this invader? Have I competent knowledge of him? Is he a man of good character? A man of sense? for be assured a sensible woman can never be happy with a fool. What has been his walk in life? Is he a gambler? a spendthrift, a drunkard? Is his fortune sufficient to maintain me in the manner I have been accustomed to live, and my sisters do live? and is he one to whom my friends can have no reasonable objections? If these interogations can be satisfactorily answered there will remain but one more to be asked; that however is an important one. Have I sufficient ground to conclude that his affections are enjoyed by me? Without this, the heart of sensibility will struggle against a passion that is not reciprocated; delicacy, custom, or call it by what epithet you will having precluded all advances on your part, the declaration without the most indirect invitation on yours must proceed from the man to render it permanent & valuable. And nothing short of good sense, and an easy unaffected conduct can draw the line between prudery & coquetry; both of which are equally despised by men of understanding; and soon or late, will recoil upon the actor.
          Flirting is hardly a degree removed from the latter and both are punished by the counter game of men, who see this the case & act accordingly. In a word it would be no great departure from truth to say that it rarely happens otherwise, than that a thorough coquette dies in celibacy, as a punishment for her attempts [to] mislead others; by encouraging looks, words, or actions, given for no other purpose than to draw men on to make overtures that may be rejected.
          This day according to our information gives a husband to your dear sister; and [consummates], it is presumed her fondest desires.
          The dawn (with us) is bright, and propitious I hope, of her future happiness; for a full measure of which she and Mr. Law have my earnest wishes. Compliments & congratulations on this occasion, and best regards are presented to your Mama, Dr. Stuart & family, and every blessing, among which a good

husband when you want, & deserve one, is bestowed on you by Your affectionate⟩
          
            Go: Washington
          
        